WENTWORTH, Judge.
Appellants seek review of an order by which their minor child was permanently committed to the Department of Health and Rehabilitative Services for subsequent adoption. Appellants have asserted several points of error which we find to be without merit. Relying on Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), appellants also allege that due process of law requires stricter standard of proof than that mandated by § 39.408(1)(b), Florida Statutes, and In the Interest of C.M.H., 413 So.2d 418 (Fla. 1st DCA 1982). However, this argument was not presented in the trial court and we therefore decline to consider the issue on appeal.
Accordingly, the order appealed is affirmed.
McCORD and BOOTH, JJ., concur.